DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al. (US 2007/0045364, hereinafter ‘Grundy’) in view of Ramirez (US 6497349) and Parsons (US 6695704).
Regarding claim 1, Grundy discloses a wand holster, comprising: an elongated strap (20); the elongated strap defining a top end oriented oppositely a bottom end (see Figs. 1, 2); the bottom end defining a retaining pouch (28); the retaining pouch defining an upper opening opposite a lower opening, with a channel extending therebetween (see Figs. 1, 2); the retaining pouch forming a channel that is inseparable from the upper opening to the lower opening (see Figs. 1-7); except does not expressly disclose the retaining latch being made of rubber or having the protrusion as claimed.
However, Ramirez teaches a similar device wherein the retaining latch defines a protrusion (48+50) centrally disposed on the retaining latch and the protrusion dimensioned to receive a wand therein, wherein the protrusion extends around the wand when the wand is inserted into the wand holster (see Fig. 3).
Because Grundy and Ramirez both teach retaining latches for belt attached holders, it would have been obvious to one of ordinary skill in the art to substitute the retaining latch structure taught by Ramirez for the retaining latch structure taught by Grundy to achieve the predictable result of holding an article in the belt attached holder.
Further, Parsons ‘704 teaches a similar device being constructed out of rubber material (col. 4, ll. 3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Grundy as modified above latch out of rubber as taught by Parsons ‘704, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 5, Grundy as modified above further discloses a loop defined at the top end of the elongated strap (top of 20, see Fig. 7).  
Regarding claims 6 and 7, Grundy as modified above further discloses the wand holster is made of a durable material (leather, para 0020).
Regarding claim 8, Grundy as modified above further discloses the upper opening is of a greater diameter than the lower opening (see Figs. 3, 4; diameter difference due to taper on 20).
Regarding claims 9 and 10, Grundy as modified above further discloses the elongated strap tapers from a middle section inwardly towards the bottom end thereof and the elongated strap tapers from a middle section inwardly towards the top end thereof (see Fig. 2; top and bottom of 20).  
Regarding claim 13, Grundy as modified above further discloses the upper opening of the retaining pouch is greater in diameter than the lower opening of the retaining pouch, wherein the channel tapers inward from the upper opening to the lower opening (see Figs. 3, 4).
Regarding claims 11, 12, and 14, all limitations are addressed above.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 10, 2022